Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Paul McDonald appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McDonald v. Warden, No. 8:08-cv-03503-PJM (D. Md. April 2, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented *801in the materials before the court and argument would not aid the decisional process.

AFFIRMED.